Citation Nr: 1229264	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  09-21 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for anxiety disorder for the portion of the appeal period extending from May 23, 2008 to September 25, 2011; and in excess of 50 percent for PTSD from September 26, 2011, forward.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of a shrapnel injury to the right shoulder with retained foreign body and non-tender scar, for the portion of the appeal period extending from May 23, 2008 to September 12, 2011; and in excess of 20 percent from September 13, 2011, forward. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to November 2004, with service that included combat in Operation Iraqi Freedom. 

This case comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA).  Therein, the RO continued a 10 percent evaluation for right shoulder shrapnel wound residuals with a scar, and a 30 percent evaluation for anxiety disorder.  

While the appeal was pending, a May 2012 rating action was issued granting a 20 percent evaluation for right shoulder shrapnel wound residuals with a scar, effective from September 13, 2011.  In addition, effective from September 26, 2011, an increased evaluation of 50 percent was assigned for the Veteran's psychiatric disorder, now characterized as PTSD, representing a change in diagnosis, as will be further explained herein.  Accordingly, staged ratings have been assigned for the right shoulder and psychiatric disabilities during the course of this appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the claims relating to higher ratings for the Veteran's service-connected disorders for each of the staged periods have been separated and are set forth as described in the title page.  

The Board also observes that in the May 2012 rating action, service connection was also established for right infraspinatus tendinopathy, for which an initial 10 percent evaluation was assigned effective from September 13, 2011.  Technically, this matter is not currently in appellate status.  However, the Veteran is informed that he may still file a timely Notice of Disagreement (NOD) with this decision, as a Veteran has one year from the date of notice of a rating action (June 18, 2012 - in this case) to file an NOD.  See 38 C.F.R. § 20.302.  Accordingly, it is at the discretion of the Veteran whether he wishes to file an NOD and pursue an appeal as to this issue.  

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing held in March 2011 at the RO.  A transcript of the hearing is associated with the claims folder.

The matters on appeal were previously before the Board in May 2011, at which time they were remanded for additional evidentiary development.  As will be further explained herein, there has been substantial compliance with the actions requested in that Remand and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  The appeal regarding the Veteran's psychiatric condition is now ready for appellate consideration.  However, as the Veteran has identified additional evidence relating to his right shoulder disability, another remand is required.  

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran mentioned in a December 2011 statement that he had to quit his construction job in June 2011 due to shoulder problems and was struggling to keep a job obtained thereafter, the Board believes that the issue of entitlement to a TDIU may be viable and has in essence been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, it has been listed on the first page of this decision and will be remanded for clarification and additional action if appropriate.

An August 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The claim of entitlement to an evaluation in excess of 10 percent for residuals of a shrapnel injury to the right shoulder with retained foreign body and non-tender scar for the portion of the appeal period extending from May 23, 2008 to September 12, 2011; and in excess of 20 percent from September 13, 2011, forward is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the portion of the appeal period extending from May 23, 2008 to September 25, 2011, the Veteran's service-connected psychiatric disorder was diagnosed as anxiety disorder and was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task with associated symptoms, but was not productive occupational and social impairment with reduced reliability and productivity. 

2.  For the portion of the appeal period extending from September 26, 2011 forward, the Veteran's service-connected psychiatric disorder was given a new diagnosis of PTSD, and it is manifested by occupational and social impairment with reduced reliability and productivity and associated symptoms and manifestations. 

3.  At no point during the appeal period extending from May 23, 2008, has anxiety disorder or PTSD been manifested by occupational and social impairment with deficiencies in most areas with associated symptoms and manifestations. 



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for anxiety disorder have not been met for the portion of the appeal period extending from May 23, 2008 to September 25, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9413 (2011).  

2.  The criteria for an evaluation in excess of 50 percent for PTSD have not been met for the portion of the appeal period extending from September 26, 2011, forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  

With respect to the increased rating claims on appeal, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  This notice was provided to the Veteran in the letters dated in June 2008 and June 2011. Thereafter, the RO readjudicated the claims on appeal in a Supplemental Statement of the Case (SSOC) issued in May 2012.  See Prickett v. Nicholson, 20 Vet. App. 370, 376  (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or SSOC, is sufficient to cure a timing defect).  The Board concludes that during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met.  Vazquez-Flores, 22 Vet. App. at 49. 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the increased rating claim for a psychiatric disability on appeal has been obtained.  In addition, the Veteran provided testimony at a travel Board hearing held in March 2011.  The Veteran's service treatment records (STRs) and post-service treatment records were obtained for the file.  There is no indication that the Veteran has received VA psychiatric treatment since April 2009.  A May 2010 download of VA records revealed no new records, nor did the Veteran indicate that he had received any recent VA psychiatric treatment in his 2011 hearing testimony or in a December 2011 statement (at that time he mentioned being seen by Iron Mountain in September 2011 - in reference to his VA examination conducted there at that time).  

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  During the appeal period, VA examinations were conducted in June 2008 and September 2011.  The Veteran and his representative have not maintained that these examinations were inadequate or that the Veteran's condition has become worse since last evaluated.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2011).


Background

By rating action of September 2007, service connection was established for anxiety disorder, for which an initial 30 percent evaluation was assigned effective from November 2004. 

On May 23, 2008, the Veteran filed an increased rating claim for anxiety.  In support of the claim, a lay statement was provided by the Veteran in which he described symptoms such as impairment or memory and concentration, and difficulty in establishing and maintaining relationships.  He reported that he had held 3 jobs since 2005 and was currently working with his cousin on a tree farm, requiring little social contact.  

A VA examination was conducted in June 2008.  The report indicated that the Veteran had been working full-time with his cousin as an arborist for the past 2 years and that this was going fairly well.  Socially, the Veteran indicated that he liked to be alone, but had 2 friends with whom he fished, hunted and had barbecues.  It was also noted that the Veteran was living with his girlfriend of 3 years.  The report revealed that the Veteran had not missed any work due to mental health issues and was receiving VA outpatient treatment.  

The Veteran indicated that his symptoms included nightmares, heavy drinking in the past, and social impairment, described as disinterest and trouble communicating.  Mental status examination revealed that the Veteran was appropriately oriented and groomed and speech was normal.  Thought process and communication was normal.  There was no evidence of delusions or hallucination and the Veteran denied having suicidal or homicidal ideation.  The Veteran subjectively mentioned having short term memory problems and denied having sleep impairment, panic attacks or obsessive/ritualistic behaviors.  On-going depression was noted with no specific anxiety.  Chronic anxiety disorder, mild to moderate in severity and chronic depression, mild to moderate in severity, were diagnosed.  Global Assessment of Functioning (GAF) scores of 60 were assigned for both conditions.  The examiner determined that depression was not related to military service or the Veteran's anxiety disorder.  (In a prior VA examination of August 2007 it was further explained that depression appeared to be related to deaths in the family).  

With respect to anxiety disorder, the examiner described the Veteran's symptoms as transient or mild, with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  It was noted that the anxiety disorder was not severe enough to require continuous medication and did not result in the Veteran missing any work.  Overall, the examiner found that the anxiety disorder posed only mild vocational limits as of the time of the examination.

In October 2008, the Veteran's girlfriend provided a lay statement attesting to the Veteran's symptoms including lack of socialization and interest in others and activities, heavy drinking, angry outbursts, and short-term memory loss.  She mentioned that VA had recently prescribed Prozac for him and that he seemed to be having a positive reaction to this. 

A VA outpatient record of January 2009 indicates that the Veteran was receiving on-going psychotherapy and medication through VA.  It was noted that Fluoxetine had recently been prescribed and that the Veteran felt that this was helpful.  He reported occasional feeling of being overwhelmed accompanied by stress and irritability.  Mental status examination revealed that the Veteran was appropriately oriented and groomed and speech was normal.  Thought process and content were normal.  The Veteran denied having suicidal or homicidal ideation.  Insight and judgment were assessed as fair.  PTSD and depression secondary to PTSD were diagnosed and a GAF score of 65 was assigned.  The entry indicated that the Veteran was having some improvement with Fluoxetine, but continued to have significant irritability with low frustration tolerance.  

The Veteran provided testimony at a travel Board hearing held in May 2011.  He indicated that his symptoms included anger, frustration, depression and panic attacks.  The transcript reflects that he was working in the tree business, which required little social interaction.  His representative indicated that the Veteran's psychiatric disorder was more of the nature of PTSD than anxiety.  The Veteran endorsed having "hallucinations" described in terms of recalling traumatic incidents from service.  

The Veteran failed to report for a VA examination scheduled for June 2011. 

A VA PTSD examination was conducted in September 2011 and the claims folder was reviewed.  At the outset, the examiner indicated that the criteria for a diagnosis of PTSD related to a service related stressor were met.  In addition, the examiner determined that a diagnosis of another mental disorder was not warranted.  Chronic mild PTSD was diagnosed and a GAF score of 65 was assigned.  The examiner determined that PTSD was productive of occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress and that symptoms were controlled by medication.  

The report indicated that the Veteran's PTSD symptoms included depressed mood; anxiety; chronic sleep impairment; flattened affect; and disturbances of motivation and mood.  The Veteran reported that he was living with his girlfriend of 5 years, was working at a new (less than 1 year) job installing fiber optic cable for a construction company, and that his hobbies consisted of fishing.  The Veteran expressed having trouble with communication and socialization as well as some mood and sleep disturbance.  It was noted that the Veteran had been involved in a couple of fights (several months previously) and had never had any assault charges filed.

Mental status examination revealed that the Veteran was appropriately oriented and groomed and speech was normal.  Thought process and content were unremarkable.  Mood was described as bad.  Some insomnia, tiredness and sleep irregularity was reported.  There was no indication of hallucinations, inappropriate/obsessive/ritualistic behavior, or homicidal/suicidal thoughts.  The Veteran reported having weekly to monthly panic attacks.  His impulse control was described as poor with no episodes of violence.  Remote, recent and immediate memory were assessed as normal.  

In a statement provided in December 2011, the Veteran indicated that he had to quit a construction job in June 2011 due to shoulder problems.  In the same statement he mentioned that he was currently driving 2 hours a day to work and was missing work due to medical appointments; however, further details were not provided.  

Analysis

The Veteran is seeking entitlement to a disability rating in excess of 30 percent for anxiety disorder, for the portion of the appeal period extending from May 23, 2008 to September 25, 2011; and entitlement to a disability rating in excess of 50 percent for PTSD for the portion of the appeal period extending from September 26, 2011, forward.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  The United States Court of Appeals for Veterans Claims (Court) held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

The Board notes that service connection was initially established for anxiety disorder, evaluated as 30 percent disabling since 2004.  The Veteran has contended that his psychiatric disorder is more in the nature of PTSD.  This matter was considered upon VA examination of September 26, 2011.  At that time, the examiner concluded that the earlier diagnoses of anxiety were more accurately reflected by a diagnosis of PTSD and determined that no other psychiatric conditions were manifested upon examination.  A change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service- connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2011); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Here it does appear that currently diagnosed PTSD was a correction of an earlier diagnosis of anxiety disorder.  However, as service connection was technically not made effective for PTSD until September 26, 2011, for purposes of evaluating the Veteran's psychiatric condition and its currently staged ratings, the diagnosis of anxiety disorder will be used prior to September 26, 2011, and PTSD will be used from that date forward.  As the rating criteria for both conditions under 38 C.F.R. § 4.130 are the same, this results in no prejudice to the Veteran, as the conditions contemplate overlapping symptomatology.  

The Veteran's service connection anxiety disorder and PTSD are evaluated under 38 C.F.R. § 4.130, Diagnostic Codes 9413 and 9411.  The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Under the general rating formula for mental disorders, a 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  

According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- IV), which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning. A  GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

Since the Veteran filed his claim for increase in May 2008, the evidence from VA records and examination reports and the Veteran's lay statements establishes that the Veteran's psychiatric disorder is consistently productive of symptoms of sleep impairment, anxiety, depressed mood, and mild memory loss all associated with anxiety disorder and supporting the assignment of a 30 percent evaluation.   

Prior to the VA examination of September 26, 2011, an increased rating to 50 percent is not in order.  Neither lay nor clinical evidence revealed indications of speech irregularities, short and long term memory impairment, panic attacks occurring more than weekly, difficulty in understanding complex commands, or impaired judgment or thinking; symptoms specifically enumerated in conjunction with the criteria warranting the assignment of a 50 percent evaluation for PTSD.  Impaired judgment and abstract thinking were not shown and any disturbances of motivation and mood were described as no more than mild in degree.  Difficulty in establishing and maintaining effective work and social relationships, was not established as the Veteran was in a stable relationship, was participating in social activities with friends, and had been holding a steady job.   

Significantly prior to VA examination of September 26, 2011, the Veteran's overall level of social and industrial impairment was assessed as mild.  In this regard, upon VA examination of June 2008, the examiner explained that the Veteran's manifestations and symptoms decreased his work efficiency and ability to perform occupational tasks only during periods of significant stress.  It was noted that the anxiety symptoms did not generally interfere with the Veteran's occupational functioning as he was not missing work due to this, and that the level of his occupational and impairment was mild.  A GAF of 60 was assigned at that time, representing indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  However, moderate impairment was not supported by the evidence such as lay complaints and clinical findings upon the 2008 VA examination, and was in fact not assessed by the VA examiner, who described the Veteran's overall psychiatric impairment as mild.  Moreover, when the Veteran was later evaluated by VA in January 2009, a GAF score of 65 was assigned representing mild symptoms or some difficulty in social and occupational functioning.  

In essence, there was no evidence presented prior to September 26, 2011 reflecting that the criteria for the assignment of an evaluation in excess of 30 percent for anxiety disorder were met.   

Upon VA examination conducted on September 26, 2011, an increase in the Veteran's symptomatology was shown, and these symptoms were more consistent with the criteria supporting a 50 percent evaluation.  At and since that time, an increase in anxiety and depression, with disturbances motivation and mood has been shown.  In addition, that examination report revealed some evidence of impaired impulse control and panic attacks of increased frequency, not previously shown.  

Upon examination of September 2011, the diagnosis was corrected from anxiety disorder to PTSD and a GAF score of 65 was assigned.  Despite that score, indicative of mild symptoms, the Veteran described communication problems with his girlfriend, being involved in recent fights, and communication problems in the job, indicative of difficulty in establishing and maintaining effective work and social relationships.  Such findings are consistent with the assignment of a 50 percent evaluation, effective from September 26, 2011. 

During the appeal period, the evidence fails to show essentially all of the enumerated criteria warranting the assignment of a 70 percent evaluation.  In this regard, the record contains no mention or endorsement of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; spatial disorientation; suicidal ideation, near continuous panic or depression, or neglect of personal appearance and hygiene.  While irritability has been noted, there has been no lay or clinical evidence presented indicative of impaired impulse control of a severe nature, such as resulting in any injuries or legal charges.  In addition, an inability to establish and maintain effective relationships is not shown.  In this regard, the Veteran has been able to maintain a relationship with his girlfriend for 5 years, even with problems.  Occupational impairment with deficiencies in areas including judgment, thinking and mood has similarly not been shown.  Upon assessment of 2011, the Veteran's insight, judgment and thought content were essentially normal/average.  Moreover, throughout nearly all of the appeal period it appears that the Veteran has been employed.  

The Board also points out that none of the enumerated criteria consistent with the assignment of a 100 percent schedular evaluation have been clinically shown at any time from May 23, 2008, forward.  In this regard, there is no documentation of symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss of names of close relatives, own occupation, or own name.  Accordingly, at this point, the clinical evidence is not consistent with manifestations indicative of total occupational and social impairment.  

In light of the aforementioned evidence, the Board finds that an evaluation in excess of 30 percent is not warranted for anxiety for the portion of the appeal period extending from May 23, 2008 to September 25, 2011; nor is an evaluation in excess of 50 percent for PTSD warranted the portion of the appeal period extending from September 26, 2011, forward.  Since the evidence relating to these specific matters is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt are not applicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, the appeal is denied.

Extraschedular Consideration and TDIU

The Board also recognizes that the Veteran and the record refer to the impact of anxiety disorder/PTSD on the Veteran's work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

If the RO or the Board finds that the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  

In this case, the symptoms and manifestations described by the lay and clinical evidence fit within the criteria found in the relevant diagnostic codes (9413 and 9411) used for evaluating anxiety disorder and PTSD.  In short, the rating criteria contemplate not only the symptoms but also the severity of the disability.  Moreover, at this point, the maximum schedular evaluation available for a psychiatric disorder have not been met.  In addition, there has been no evidence of frequent, or in fact any hospitalizations, for this condition.  For these reasons, referral for extraschedular consideration is not warranted.  

In this case, the symptoms described by the Veteran and in the clinical records fit squarely within the criteria found in the relevant diagnostic codes (9413 and 9411) used for evaluating the disability at issue anxiety disorder/PTSD.  In short, for the reasons already set forth above, the rating criteria contemplate not only his symptoms but the severity of his condition as is reflected by the currently assigned 30 and 50 percent staged disability ratings.  Therefore, as these ratings are adequate, analysis of the next step of whether an exceptional disability picture is presented is not for consideration and referral for extraschedular consideration is not warranted.  

The Court of Appeals for Veterans Claims (Court) has recently held that a request for entitlement to a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the evidence of record does not support a total schedular disability rating for the Veteran's anxiety disorder/PTSD, as noted above, a claim for a TDIU has been reasonably raised by the record.  See Rice, 22 Vet. App. 453 54.  As the TDIU aspect of the Veteran's claim is being for remanded for further development, it is unnecessary to discuss this issue further at this time.

  
ORDER

Entitlement to an evaluation in excess of 30 percent for anxiety disorder, for the portion of the appeal period extending from May 23, 2008 to September 25, 2011, is denied. 

Entitlement to an evaluation in excess of 50 percent for PTSD, for the portion of the appeal period extending from September 26, 2011, forward, is denied. 


REMAND

Additional development is required in conjunction with the Veteran's appeal involving the claim of entitlement to an evaluation in excess of 10 percent for residuals of a shrapnel injury to the right shoulder with retained foreign body and a non-tender scar for the portion of the appeal period extending from May 23, 2008 to September 12, 2011; and in excess of 20 percent from September 13, 2011, forward.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to take reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

In addition, pertinent to the Veteran's TDIU claim, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  While the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claim for generalized anxiety disorder (adjudicated above), further development is necessary for a fair adjudication of the TDIU aspect of such claim.  Specifically, at this point the Veteran's employment status is not clear, but given the possibility that a TDIU claim may be a viable claim given information provided the Veteran in December 2011, this claim has been included in the remand in order to clarify whether the Veteran is currently unemployed and intends to pursue a TDIU claim.  

With respect to the increased rating claim for a right shoulder disability and scar, in a statement from the Veteran dated in December 2011, he mentioned receiving treatment at the VA medical facility in Marquette in September 2011 and being scheduled for a January 5th , 2012, appointment.  He also indicated that dates for a possible shoulder surgery were being discussed.  At this point, the file contains VA records current only to April 2009.  

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67  (1998); Bell v. Derwinski, 2 Vet. App. 611, 613  (1992).  As such, VA is requested request and obtain records dated from April 2009 forward, to include any records of surgery of hospitalization, and to consider them in conjunction with the readjudication of the claim on appeal.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).

The Board notes that in the event that records reflect that right shoulder surgery has taken place at any time from December 2011, forward.  Another examination should be furnished for the Veteran so that his post-operative condition can be assessed.  

With respect to a potential TDIU claim, in a December 2011 statement the Veteran indicated that he had to quit a construction job in June 2011 due to shoulder pain.  A VA examination report of September 2011 indicated that the Veteran was recently employed working at job installing fiber optic cable for a construction company.  In his December 2011 statement, the Veteran mentioned that he was struggling with his job, as he was driving 2 hours a day to work and had to miss work to make medical appointments.  

At this point, the Veteran's employment status is not clear.  Upon remand, the AOJ is requested to afford the Veteran notice under the VCAA as relates to a TDIU claim and should clarify whether he wishes to pursue such a claim.  If so, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the TDIU claim.  In the event that the Veteran's elects to pursue a TDIU claim , after all appropriate development has been completed, a TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable.   

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence must be shown to support a claim for TDIU.  

The RO should also ascertain whether the Veteran wishes to pursue a TDIU claim.  In the event that he does, further action as described herein should be taken.  In the event that he does not, this fact should be annotated for the file and no further action is required.

2.  The AOJ shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his right shoulder/scar disability and a TDIU claim (as applicable), that have not yet been associated with the claims file.  Appropriate steps should be taken to obtain any such identified records, including securing any necessary authorization forms.   

If any identified records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, and include a copy of such in the claims file.  The Veteran must be notified of the attempts made to obtain outstanding records, informed as to why further attempts would be futile, and allowed the opportunity to obtain or provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  In addition, the RO/AMC is specifically asked to obtain the following VA records for inclusion in the paper or VVA file:

a.  VA outpatient and examination reports from VA medical facilities in Fort Wayne and South Bend, Indiana; as well as from Marquette, MI; Madison WI; and Iron Mountain, MI dated from April 2009, forward.

b.  VA hospitalization, operative, surgical and discharge reports relating to the right shoulder dated from December 2011, forward. 

4.  If and only if, a VA surgical report for the right shoulder can be located and there is evidence that the Veteran has undergone shoulder surgery since November 2011, another examination of the Veteran's right shoulder and scar should be undertaken.  In this event, the claims file and a copy of this Remand shall be made available to the examiner in conjunction with the examination and the examiner should indicate that the claims folder was reviewed.  All tests deemed necessary by the examiner must be performed, and all findings set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected residuals of a shrapnel injury to the right shoulder with retained foreign body and non-tender scar.  The Veteran lay account of symptoms and manifestations should also be considered and recorded.  

The RO should also schedule the Veteran for a VA examination(s), by the appropriate specialist(s), to address the severity of the Veteran's service-connected residuals of shell fragment wounds to the right shoulder.  Any indicated special studies including X-rays should be conducted, as appropriate.  In doing so, the examiner should record pertinent medical complaints, symptoms, and clinical findings in accordance with the latest AMIE worksheet for rating disorders of the skin, muscle injuries, neurological disorders, and shoulder disorders.  The examiner(s) should be provided with a copy of the rating criteria for disorders of the skin, muscle injuries, neurological disorders, arthritis, and shoulder disorders to assist in preparing a report addressing the nature and extent of the Veteran's service-connected residuals of the shell fragment wound to the right shoulder.  The examiner(s) also should comment on the functional limitations caused by the Veteran's service-connected disability affecting the right shoulder.  It is requested that the examiner address the following questions: 

(a) Do the service-connected residuals of shell fragment wound to the right shoulder cause weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy?  If the severity of these manifestations cannot be quantified, the examiner should so indicate.  Specifically, the examiner must address the severity of painful motion from intermediate degrees to severe.  The active and passive range of motion should be recorded in degrees.  The examiner must note at what degree in the range of motion that pain is elicited as well as the severity of such pain.  With respect to subjective complaints of pain, the examiner should comment on whether the subjective complaints are supported by objective findings, whether any pain is visibly manifested upon palpation and movement of the right shoulder, and whether there are any other objective manifestations that would demonstrate disuse or functional impairment of the right shoulder due to pain attributable to the service-connected disabilities. 

(b) Do the residuals of shell fragment wound to the right shoulder more closely resemble a mild, moderate, moderately severe or severe injury to the appropriate muscle group affecting the right shoulder?  In answering this, the examiner should identify the muscle group or groups affected by this injury. 

(c) The nature and extent of any retained fragments and any orthopedic residuals of the injury shown by X-ray should be reported. 

(d) The examiner should comment on the nature and severity of the residual scar from this shrapnel wound as per the AMIE criteria for rating scars other than the head, face and neck.  The examiner should indicate the nature of the scarring related to the Veteran's shrapnel wound and expressly give the extent of scarring in square inches or centimeters, should indicate whether the Veteran's scarring is unstable (that is, frequent loss of covering of skin over the scar), deep, superficial (that is, not associated with underlying tissue damage), or tender and/or painful on objective demonstration, and whether the scarring results in weakness, limits the function of, or causes limited motion of, the affected part, in accordance with the latest AMIE worksheet for rating disorders of the skin. 

(e) The examiner should comment on the nature and severity of any neurological manifestations shown, the location of the nerves affected and whether the neurological manifestations more closely resemble a mild, moderate or moderately severe paralysis, neuritis or neuralgia in accordance with the latest AMIE worksheet for rating neurological disorders. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached. 

5.  The RO/AMC should review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required

6.  The RO will then readjudicate the Veteran's increased rating claim for a right shoulder disability and scar, as characterized on the title page (as a staged rating).  Readjudication of the claims should include consideration of all evidence added to the file (both paper and virtual) since the issuance of the May 2012 SSOC.  Readjudication of the claims should include consideration of whether staged ratings and/or extraschedular evaluations are warranted.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

7.  If the Veteran elects to pursue a TDIU claim, the AOJ shall consider the issue of whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16(a) and (b) on the basis of the Veteran's service-connected conditions.  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.  If the claim is denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


